DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are currently pending in application 16/463,362.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modules” in claims 1-4, 8, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-17 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-11 are directed toward an apparatus (system).  Claims 12-17 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-17 are directed toward the judicial exception of an abstract idea.  Independent claims 1 and 12 are directed specifically to the abstract idea of indoor radon prediction for radon reduction.  
Regarding independent claims 1 and 12, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
An indoor radon prediction method (system) for radon reduction as 15the method using a system comprising:
a soil environment measurement module, 
an indoor environment measurement module, 
an indoor radon measurement module, and 
an indoor radon prediction management server, the method comprising: 
step (a) of measuring environmental information data of 20temperature and humidity for soil surrounding specific indoor space through the soil environment measurement module;
step (b) of measuring environmental information data of temperature and humidity for the specific indoor space through the indoor environment measurement module;  25
step (c) of measuring radon concentration data of the specific indoor space through the indoor radon measurement module; 
step (d) of generating an annual standard graph of the radon {00250091 169English Translation of PCT/KR2019/002775Docket No 4016-1045 average concentration by time for the corresponding specific indoor space on the basis of the radon concentration data of the corresponding specific indoor space measured for a certain period of time in step (c) through the indoor radon prediction management 5server; 
step (e) of reflecting the big data information about the surrounding weather conditions for the corresponding specific indoor space managed by an external Korea Meteorological Administration (KMA) weather station management server and the 10environmental information data measured in step (a) and step (b), respectively, into the annual standard graph of the radon average concentration by time produced in step (d) through the indoor radon prediction management server, in addition, calculating estimated radon measurement value applying a correction index for each preset 15environmental element; and 
step (f) of, after generating the hourly, daily, monthly, and yearly radon concentration prediction graph for the corresponding specific indoor space on the basis of the estimated radon measurement value calculated in step (e) through the indoor radon 20prediction management server, constructing a DB  for (storing and managing) the radon concentration prediction graph, thereby storing and managing the DB.
As the underlined claim limitations above demonstrate, independent claims 1 and 12 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-11 and 13-17 provide further details to the abstract idea of claims 1 and 12 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1 and 12. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-17 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as an “indoor radon prediction system”, “management server(s)”, a “database” or “DB”, a “wireless communication unit”, “measurement controller(s)”, “measurement sensor(s)”, and “measurement module(s)”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.  Dependent claims 2-11 and 13-17 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-17 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as an “indoor radon prediction system”, “management server(s)”, a “database” or “DB”, a “wireless communication unit”, “measurement controller(s)”, “measurement sensor(s)”, and “measurement module(s)”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-11 and 13-17 merely recite further additional embellishments of the abstract idea of independent claims 1 and 12 respectively, but these features only serve to further limit the abstract idea of independent claims 1 and 12, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-17 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-17 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 9-13, and 15-17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Jae Sung (KR 10-1837746 Bl, BETTERLIFE CO., IDS 20190618 #4) , in view of Lee, Cheol Min (KR 10-2017-0090728 A, INDUSTRY-UNIVERSITY COOPERATION FOUNDATION OF SEOKYEONG UNIVERSITY,  IDS 20190618 #5).
As per independent Claims 1 and 12, Lee, Jae Sung discloses a system (method) for reducing radon gas by using a virtual sensor, the system comprising: an outdoor environment detection unit for collecting outdoor environment information such as outdoor temperature/humidity and outdoor atmospheric pressure of each site (see paragraph [0026] and claim 1); an indoor detection unit (130) which is installed in an indoor space of each site and collects an actual concentration of radon gas and environment information such as indoor temperature/humidity and indoor atmospheric pressure (see paragraph [0026] and claim 1); a weather site from which weather information may be acquired (see paragraphs [0050] and [0053]); and a radon gas management server including a database (DB) (see paragraph [0050] and claim 1), which: premeasures an actual concentration of radon gas for each classroom through a DB construction process; generates an actual radon concentration graph having an actual radon concentration pattern in which an radon concentration repeats in a periodically changing form according to a timeslot on a 24-hour-a-day basis (see paragraphs [0044]­[0045]); after acquiring the actual radon concentration pattern, acquires a virtual radon concentration pattern through environment information, such as indoor/outdoor temperature, humidity, and atmospheric pressure, input by an environment sensor and various data collected from the weather site; corrects the virtual radon concentration pattern through a correction value (see paragraphs [0050]-[0051]); and generates a virtual radon concentration pattern (graph) shown in a form in which the actual radon concentration pattern (graph) vertically changes due to a weather or an environmental factor. There is a difference in that Dl does not disclose the measurement module, set forth in claim 1, which is installed in soil. However, said different feature could be easily derived by a person skilled in the art through a design change to the outdoor environment detection unit of Lee, Jae Sung (see paragraph [0026] and claim 1).  
Lee, Jae Sung fails to expressly disclose generating an annual standard graph of a radon average concentration for each timeslot. 
However, the analogous art of Lee, Cheol Min discloses a system which, according to a mathematical prediction model, estimates an annual radon average concentration by applying a correction factor of a certain season to a radon average concentration measured during the certain season, and calculates an annual effective dose of radon exposed to a resident by applying a residence period to an annual estimation value of a radon average concentration (see paragraph [0022]). 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included generating an annual standard graph of a radon average concentration for each timeslot, as disclosed by Lee, Cheol Min in the system disclosed by Lee, Jae Sung, for the advantage of providing an indoor radon prediction system (method) for radon reduction, with the ability to increase the effectiveness and efficiency of the system by incorporating a variety of data analysis design choices (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
The additional feature of claim 2 could be easily derived through a design change to the outdoor environment detection unit, disclosed by Lee, Jae Sung, which collects outdoor environment information such as outdoor temperature/humidity and outdoor atmospheric pressure and transmits same to a radon gas management server (see claim 1) . 
The additional features of claims 3 and 4 could be easily derived through a design change to the indoor detection unit, disclosed by Lee, Jae Sung, which comprises a ZigBee communication unit (136); a radon detection unit (132); and an indoor environment detection unit (134-1) for detecting indoor temperature/humidity and indoor atmospheric pressure, detects an indoor radon gas concertation and indoor environment information of a corresponding classroom in real-time, and transmits same to a central radon gas management server (110) via the ZigBee communication unit and a communication terminal (see paragraph [0040] and figure 4) . 
The additional feature of claims 7 and 13 could be easily derived through a design change to the weather site, disclosed by Lee, Jae Sung, from which weather information may be acquired (see paragraphs [0050] and [0053]). 
The additional feature of claims 9 and 15 could be easily derived through a design change to the feature, disclosed by Lee, Jae Sung, of analyzing, from virtual radon concentration patterns, radon concentration of each site classroom, generating a command for turning on a fan of a corresponding site classroom when the radon concentration of the corresponding site classroom exceeds a reference value, and operating a corresponding fan according to a predetermined fan control procedure (see paragraph [0055]). 
The additional features of claims 10, 11, 16 and 17 could be easily derived through a design change to the virtual radon concentration estimation procedure, disclosed by Lee, Jae Sung, of quantifying an environment condition such as a difference between indoor temperature and output temperature, a difference between indoor humidity and outdoor humidity, a difference between indoor atmospheric pressure and outdoor atmospheric pressure, the degree of windiness, and the amount of fine-dust, applying a quantified value to a predetermined formula to calculate a virtual radon concentration pattern, and calculating the virtual radon concentration pattern through another method by applying a weighted value when reflection rates according a condition are different (see paragraphs [0056]- [0057] and [0062]).

Claims 5 and 6, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Jae Sung (KR 10-1837746 Bl, BETTERLIFE CO., IDS 20190618 #4) , in view of Lee, Cheol Min (KR 10-2017-0090728 A, INDUSTRY-UNIVERSITY COOPERATION FOUNDATION OF SEOKYEONG UNIVERSITY,  IDS 20190618 #5), in further view of Lee, Jae Sung (2) (KR 10-1771476 Bl, BETTERLIFE CO., IDS 20190618 #6).
As per Claims 5 and 6, Lee, Jae Sung and Lee, Cheol Min fail to expressly disclose wherein the indoor radon measurement sensor unit is composed of a pulsed ionization chamber radon 15measurement sensor; and wherein, when the indoor radon measurement sensor unit measures radon, the indoor radon measurement controller calculates the amount of fine dust for the 20corresponding specific indoor space through following equation 1 depending on presence or absence of a filter for separating radon progeny, (Equation 1) total amount of radon = amount of pure radon + amount of radon 25progeny being attached to fine dust, wherein, the amount of pure radon is an amount of radon that is obtained by removing the amount of the radon progeny using a {00250091 166English Translation of PCT/KR2019/002775Docket No 4016-1045 filter for separating the radon progeny when radon is measured, wherein the radon progeny is a substance produced when radon decays and is measured in a state of being attached to the fine dust.
However, the analogous art of Lee, Jae Sung (2) discloses an ionization chamber-type radon measurement device (see paragraph [0061]), and a device capable of measuring a fine-dust concentration by means of one radon concentration sensor without a fine-dust concentration measurement device, by detecting a change in an indoor fine-dust concentration, using progeny in fine-dust, a measured pure radon concentration, and a measured total radon concentration (see paragraphs [0064]-[0066]). 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the indoor radon measurement sensor unit is composed of a pulsed ionization chamber radon 15measurement sensor; and wherein, when the indoor radon measurement sensor unit measures radon, the indoor radon measurement controller calculates the amount of fine dust for the 20corresponding specific indoor space through following equation 1 depending on presence or absence of a filter for separating radon progeny, (Equation 1) total amount of radon = amount of pure radon + amount of radon 25progeny being attached to fine dust, wherein, the amount of pure radon is an amount of radon that is obtained by removing the amount of the radon progeny using a {00250091 166English Translation of PCT/KR2019/002775Docket No 4016-1045 filter for separating the radon progeny when radon is measured, wherein the radon progeny is a substance produced when radon decays and is measured in a state of being attached to the fine dust, as disclosed by Lee, Jae Sung (2), in the system disclosed by Lee, Cheol Min, in the system disclosed by Lee, Jae Sung, for the advantage of providing an indoor radon prediction system (method) for radon reduction, with the ability to increase the effectiveness and efficiency of the system by incorporating a variety of data analysis and data analysis tool design choices (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claims 8 and 14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Jae Sung (KR 10-1837746 Bl, BETTERLIFE CO., IDS 20190618 #4) , in view of Lee, Cheol Min (KR 10-2017-0090728 A, INDUSTRY-UNIVERSITY COOPERATION FOUNDATION OF SEOKYEONG UNIVERSITY,  IDS 20190618 #5), in further view of Yamatake Corp (JP2003-161495A,  YAMATAKE CORP, IDS 20190618 #7)
As per Claims 8 and 14, Lee, Jae Sung and Lee, Cheol Min fail to expressly disclose wherein the indoor radon prediction management server compares and analyzes the calculated estimated radon measurement value and the actual radon measurement value measured from the indoor radon measurement sensor unit provided in 15the indoor radon measurement module with each other, and, when a difference between the two values is greater than the preset reference deviation value, provides a management service to notify a regular calibration diagnosis time of the indoor radon measurement sensor unit provided in the indoor radon measurement 20module to the preset administrator terminal through the communication network.
However, Lee, Jae Sung does disclose wherein a radon gas management server provides a radon concentration state or various information to a user terminal (170) of a registered customer (see paragraph [0028]); and the analogous art of Yamatake Corp  discloses the feature of comparing a prediction value acquired by predicting a current operation situation of an air conditioner and a measurement value of a current operation situation, determining whether the air conditioner is normal, and displaying an alarm (see paragraph [0059] and claim 1).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the indoor radon prediction management server compares and analyzes the calculated estimated radon measurement value and the actual radon measurement value measured from the indoor radon measurement sensor unit provided in 15the indoor radon measurement module with each other, and, when a difference between the two values is greater than the preset reference deviation value, provides a management service to notify a regular calibration diagnosis time of the indoor radon measurement sensor unit provided in the indoor radon measurement 20module to the preset administrator terminal through the communication network, as disclosed by Yamatake Corp, in the system disclosed by Lee, Cheol Min, in the system disclosed by Lee, Jae Sung, for the advantage of providing an indoor radon prediction system (method) for radon reduction, with the ability to increase the effectiveness and efficiency of the system by incorporating a variety of data analysis and data analysis tool design choices (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Franklin et al. (US 4,053,775) – Discloses a method and system for continuously monitoring the radon concentration in air.
Groves (US 8,485,019 B2) – Discloses a method/ system for analysis, reporting and display of environmental data.
Jewell et al. (US 10,690,783 B2) – Discloses radon measurement methods and radon measurement tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629